BY THE COURT.
The motion is overruled; Parties may submit to the arbitrament of any number of men. The statutory arbi*39tration *does not take away the common law right. If it be [38 necessary to prove that the arbitrators were sworn, that fact may be proven by parol. The omission to return an award to the parties, if true, is no objection here, more than it would be upon a charge of perjury, committed by a witness before a court or jury, to urge that the court or jury could not agree upon a verdict and judgment. Verdict for the plaintiff, for twenty-seven dollars and fifty cents.
Srazee moved in arrest of judgment,
because there was no colloquium set forth in the declaration.
BY THE COURT. It is true, as claimed by the defendant, that where words are not actionable in themselves, but become so by reason of their relation to some other thing, the plaintiff must set forth, as inducement, the matter relied upon in the declaration, and show the relation which the words complained of have to such matter. This declaration does both. It sets forth the case, the trial, the oath, the testimony given by plaintiff, and that the words complained of, were spoken of the plaintiff, the trial, and the evidence. The motion is overruled.
Judgment on the verdict.
[Common law mode of arbitration is in force in Ohio; State v. Jackson, 36 O. S. 281, 284.]